                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

CAPITAL ONE, N.A. d/b/a CAPITAL               )
ONE AUTO FINANCE,                             )
                                              )
                      Plaintiff,              )
                                              )
               v.                             )      Civil Action No. 1: 18-cv-776 (AJT/TCB)
                                              )
CROWN MOTORS, INC. d/b/a VIOLA                )
AUTO SALES,                                   )
                                              )
                      Defendant.              )


                                              ORDER

       This matter is before the Court on the Report and Recommendation [Doc. 29] of the

Magistrate Judge recommending that Plaintiffs Motion for Default Judgment [Doc. 22] be

granted, and that a default judgment be entered in favor of Plaintiff in the total amount of

$48,253.13, consisting of $28,403.63 in monetary damages and $19,849.50 in attorneys' fees and

costs. The Magistrate Judge advised the parties that objections to the Proposed Findings of Fact

and Recommendations must be filed within fourteen days of service and that failure to object

waives appellate review. No objections have been filed. Having conducted a de novo review of

the record, the Court adopts and incorporates the findings and recommendations of the

Magistrate Judge. Accordingly, it is hereby

       ORDERED that the Proposed Findings of Fact and Recommendations [Doc. 29] be, and

the same hereby is, ADOPTED; and it is further

       ORDERED that Plaintiffs Motion for Default Judgment [Doc. 22] be, and the same

hereby is, GRANTED; and it is further
